Exhibit 10.1

First Amendment to Agreement and Plan of Merger

This First Amendment to Agreement and Plan of Merger (“First Amendment”) is
entered into as of June 12, 2007 by and among Sciele Pharma, Inc., a Delaware
corporation (the “Parent”), SP Acquisition Corp., a Georgia corporation (the
“Merger Sub”), Alliant Pharmaceuticals, Inc., a Georgia corporation (the
“Company”), the Shareholders of the Company and John N. Kapoor, Ph.D., as
representative of the Company and the Shareholders (the “Shareholder
Representative”) and amends the Agreement and Plan of Merger entered into by
such parties on April 24, 2007 (the “Merger Agreement”).

Capitalized terms not otherwise defined in this First Amendment shall have
meaning given to them in the Merger Agreement.

Recitals

Due to certain developments impacting the business of the Company, the Parties
have agreed to adjust the Purchase Price and the Performance Payment algorithm
so as to reflect the adjusted value of the Company resulting from such
developments.

Now therefore, in consideration of the mutual representations, warranties,
covenants and agreements herein contained, and upon and subject to the terms and
the conditions hereinafter set forth, the parties do hereby agree as follows:

1.             Section 3.1 shall be amended by replacing “$122,250,000” with
“$109,750,000”.

2.             Section 2 of Exhibit 7.18 (Performance Payment) shall be amended
by replacing “$2.78” with”$3.61” and by replacing “$25,000,000” with
“$32,500,000.”

3.             Except as expressly amended hereby, the Merger Agreement shall
remain and continue in full force and effect in accordance with its terms.

4.             This Amendment shall be governed by Article XII (Miscellaneous
Provisions) of the Merger Agreement, which such Article XII is incorporated
herein by this reference and made an operative part of this Amendment.

[Signatures on Following Page]


--------------------------------------------------------------------------------


In witness whereof, the Parties have caused this Agreement to be duly executed,
as of the date first above written.

PARENT:

 

 

SCIELE PHARMA, INC.

 

 

 

 

 

 

 

By:

/s/ Patrick Fourteau

 

 

 

Name:

Patrick Fourteau

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

MERGER SUB:
SP ACQUISITION CORP.

 

 

 

 

 

 

 

 

By:

/s/ Darrell Borne

 

 

 

Name:

Darrell Borne

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

ALLIANT PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mark Pugh

 

 

 

Name:

Mark W. Pugh

 

 

 

Title:

President

 

 

 

 

 

 

 

 

SHAREHOLDER REPRESENTATIVE:

 

 

 

 

 

 

 

 

/s/ John Kapoor

 

 

 

John N. Kapoor, Ph.D.

 

 

 

 

 

 

 

 

SHAREHOLDERS

 

 

 

 

 

 

 

 

/s/ John Kapoor

 

 

 

By John N. Kapoor, Ph.D., as attorney-in-fact for each Shareholder pursuant to
Section 12.1 of the Merger Agreement

 

 

 


--------------------------------------------------------------------------------